DETAILED ACTION
Claims status
In response to the application filed on 07/23/2020, claims 1-22 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 07/23/2020 have been reviewed and accepted.


Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites the term “CRC portion” that is properly needed to be defined.
Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-22 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ying et al. (US 2019/0053211 A1).
	Regarding claim 1; Ying discloses a method performed by a communication device, the method comprising: 
transmitting, to a user equipment (UE), a radio resource control (RRC) signal for semi-persistent scheduling (SPS) (See Fig. 31; For semi-static resource allocation (also referred to as semi-persistent scheduling, SPS), there may be several basic procedures: radio resource control (RRC) configuration (e.g., a RRC message, a RRC signal), activation, UL transmission and deactivation; ¶. [0076]); and 
transmitting, to the UE, a physical layer control signal comprising an indication of one parameter for SPS (See Fig. 31: Some of the parameters (e.g., periodicity, address, allocation, and MCS to be used in the SPS resources) may need to be configured for semi-persistent scheduling. Part of these parameters (e.g., periodicity, address) may be configured semi-statically (SPS Configuration), and the rest may be configured with PDCCH (SPS Activation). ¶. [0076]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2, Ying teaches the method wherein the one or more parameters comprise at least one of a modulation and coding scheme (MCS) and a frequency resource allocation (Ying: Some of the parameters (e.g., periodicity, address, allocation, and MCS to be used in the SPS resources) may need to be configured for semi-persistent scheduling. ¶. [0076]).

Regarding claim 3, Ying teaches the method wherein at least one of the RRC signal and the activation DCI signal (Ying: the gNB/eNB may configure a periodicity (e.g., a time resource) by using the RRC signal, and indicate SPS resource (e.g., a frequency resource) by using DCI format for activation. ¶. [0076]), and the physical layer control signal are used by the UE to decode a message sent in a physical downlink shared channel (PDSCH) (Ying: That is, activated cells are those cells for which the UE monitors the physical downlink control channel (PDCCH) and in the case of a downlink transmission, those cells for which the UE decodes a physical downlink shared channel (PDSCH). ¶. [0064]).
Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 4, Ying teaches the method wherein the RRC signal comprises an uplink (UL) configured grant (CG) IE (See Ying’s ¶. [0076]: After UL SPS is configured and activated, the UE has sufficient information of the location of the configured UL grant-free resources are reserved for fast uplink access. Then, the UE may start UL transmission.)

Regarding claim 5, Ying teaches the method wherein the physical layer control signal comprises a CRC portion that is scrambled with an RNTI specifically for the physical layer control signal (Ying: Specifically, CRC (Cyclic Redundancy Check) parity bits (also referred to simply as CRC), which are generated based on DCI (or the DCI format, and/or the UL grant), are attached to DCI, and, after attachment, the CRC parity bits are scrambled by the RNTI(s). The UE may attempt to decode DCI to which the CRC parity bits scrambled by the RNTI(s) are attached, and detects a DL control channel (e.g., the PCCH (e.g., the PDCCH), the DCI, the DCI format). That is, the UE may decode the DL control channel(s) with the CRC scrambled by the RNTI(s). ¶. [0087]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 6, Ying teaches the method wherein the physical layer control signal is transmitted in group-common physical resources (Ying: The UE may have a group common C-RNTI, which is denoted by C-RNTI 2. The UE may monitor the PDCCH (the DCI, the UL grant) scrambled by C-RNTI 2. The PDCCH (the DCI, the UL grant) scrambled by the C-RNTI 2 may be used for ACK feedback of the PUSCH transmission (e.g., the UL transmission without the grant).  ¶. [0213]).

Regarding claim 8; Ying teaches the method wherein a size of one block from the plurality of blocks is determined by a total number of parameters configured in the RRC signal or the activation DCI signal for the respective UE (Ying: See Fig. 31; ¶. [0236]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 9, Ying teaches the method wherein the one or more parameters comprise at least one of the following parameters: time domain resource allocation (Ying: second information containing a slot offset, a time domain allocation indicating a start symbol and a length, a frequency domain allocation, and a frequency hopping offset. Abstract)
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 10, Ying teaches the method wherein the RRC signal or the activation DCI signal comprises at least one of the following parameters: CSI request (Ying: The CSI may include information indicating a channel quality of downlink. The SR may be used for requesting UL-SCH (Uplink-Shared Channel) resources for new transmission and/or retransmission. Namely, the SR may be used for requesting UL resources for transmitting UL data. ¶. [0133]).

Regarding claim 11, Ying teaches the method wherein the indication for the one or more parameters in the physical layer control signal comprises an index of one set from multiple sets of the one or more parameters (Ying: ¶. [0143]).

(Ying: ¶. [0266]).

Regarding claim 13, Ying teaches the method wherein the indication for one or more parameters comprises an incremental or decrement value for at least one of the one or more parameters. (Ying: ¶. [0297]).

Regarding claim 14; Ying teaches an electronic device (ED) comprising: 
a transceiver for sending or receiving a wireless semi-persistent scheduling (SPS) (See Fig. 31; For semi-static resource allocation (also referred to as semi-persistent scheduling, SPS), there may be several basic procedures: radio resource control (RRC) configuration (e.g., a RRC message, a RRC signal), activation, UL transmission and deactivation; ¶. [0076]); and 
a processing unit coupled to the transceiver, the processing unit being configured to execute instructions to: 
receive a radio resource control (RRC) or activation DCI signal for SPS (See Fig. 31; For semi-static resource allocation (also referred to as semi-persistent scheduling, SPS), there may be several basic procedures: radio resource control (RRC) configuration (e.g., a RRC message, a RRC signal), activation, UL transmission and deactivation; ¶. [0076]); 
receive a physical layer control signal comprising an indication of one or more parameters for SPS (See Fig. 31: Some of the parameters (e.g., periodicity, address, allocation, and MCS to be used in the SPS resources) may need to be configured for semi-persistent scheduling. Part of these parameters (e.g., periodicity, address) may be configured semi-statically (SPS Configuration), and the rest may be configured with PDCCH (SPS Activation). ¶. [0076]); and 
Ying: at is, activated cells are those cells for which the UE monitors the physical downlink control channel (PDCCH) and in the case of a downlink transmission, those cells for which the UE decodes a physical downlink shared channel (PDSCH). “Deactivated cells” are those configured cells that the UE is not monitoring the transmission PDCCH. See ¶. [0064] and ¶. [0076]).
 [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 15, Ying teaches the ED wherein the one or more parameters comprise at least one of a modulation and coding scheme (MCS) and a frequency resource allocation (Ying: Some of the parameters (e.g., periodicity, address, allocation, and MCS to be used in the SPS resources) may need to be configured for semi-persistent scheduling. ¶. [0076]).

Regarding claim 16, Ying teaches the ED wherein the RRC signal comprises an uplink (UL) configured grant (CG) IE (See Ying’s ¶. [0076]: After UL SPS is configured and activated, the UE has sufficient information of the location of the configured UL grant-free resources are reserved for fast uplink access. Then, the UE may start UL transmission.)

Regarding claim 17, Ying teaches the ED wherein the physical layer control signal comprises a CRC portion that is scrambled with an RNTI specifically for the physical layer control signal (Ying: Specifically, CRC (Cyclic Redundancy Check) parity bits (also referred to simply as CRC), which are generated based on DCI (or the DCI format, and/or the UL grant), are attached to DCI, and, after attachment, the CRC parity bits are scrambled by the RNTI(s). The UE may attempt to decode DCI to which the CRC parity bits scrambled by the RNTI(s) are attached, and detects a DL control channel (e.g., the PCCH (e.g., the PDCCH), the DCI, the DCI format). That is, the UE may decode the DL control channel(s) with the CRC scrambled by the RNTI(s). ¶. [0087]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 18, Ying teaches the ED wherein the physical layer control signal is transmitted in group-common physical resources (Ying: The UE may have a group common C-RNTI, which is denoted by C-RNTI 2. The UE may monitor the PDCCH (the DCI, the UL grant) scrambled by C-RNTI 2. The PDCCH (the DCI, the UL grant) scrambled by the C-RNTI 2 may be used for ACK feedback of the PUSCH transmission (e.g., the UL transmission without the grant).  ¶. [0213]).

Regarding claim 19, Ying teaches the ED wherein the one or more parameters comprise at least one of the following parameters: time domain resource allocation (Ying: second information containing a slot offset, a time domain allocation indicating a start symbol and a length, a frequency domain allocation, and a frequency hopping offset. Abstract)
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 20, Ying teaches the ED wherein the RRC signal or the activation DCI signal comprises at least one of the following parameters: CSI request (Ying: The CSI may include information indicating a channel quality of downlink. The SR may be used for requesting UL-SCH (Uplink-Shared Channel) resources for new transmission and/or retransmission. Namely, the SR may be used for requesting UL resources for transmitting UL data. ¶. [0133]).

Regarding claim 21; Ying discloses the ED  wherein the RRC signal or activation DCI signal further comprise at least one of the following parameters: time domain resource allocation (Ying: second information containing a slot offset, a time domain allocation indicating a start symbol and a length, a frequency domain allocation, and a frequency hopping offset. Abstract)

Regarding claim 22, Ying teaches the ED wherein the indication for the one or more parameters in the physical layer control signal comprises an index of one set from multiple sets of the one or more parameters (Ying: ¶. [0143]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 2019/0053211 A1) in view of Kim et al. (US 2019/0082456 A1).
Regarding claim 7, Ying teaches the method wherein the physical layer control signal comprises a plurality of blocks (See Fig. 16: ¶. [0220]), wherein each of the plurality of blocks corresponds to a respective UE from a plurality of UEs, and comprises a respective indication for at least one parameter for the respective UE (See Fig. 16: Also, if the parameter L1modification is set as true (or configured), the UE may receive signaling on the PDCCH (e.g., the DCI, the L1 signaling) to adjust/modify the parameters for the UL transmission without the grant. Namely, the UE may use the PDCCH (e.g., the DCI, the L1 signaling) to adjust/modify the parameters. ¶. [0193]).
Ying doesn’t explicitly discuss the plurality of UEs.
However, Kim further teaches the system having multiple UEs (Kim: each of the plurality of terminals 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6 may refer to a terminal, an access terminal, a mobile terminal, a station, a subscriber station, a mobile station, a portable subscriber station, a node, a device, or the like. ¶. [0080]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method having the plurality of UEs as taught by Kim to have incorporated in the system of Ying, so that it would provide that the number of UEs supporting the URLLC increases, resources that can be allocated by dynamic scheduling may be reduced. Kim: ¶. [0087].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Aiba et al. (US 2019/0349147 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416